PER CURIAM.*
Granted. 42 U.S.C. § 405(c)(2)(C)(vii)(I) provides that “[s]ocial security account numbers and related records that are obtained or maintained by authorized persons pursuant to any provision of law ... shall be confidential, and no authorized person shall disclose any such social security account number or related record.” Accordingly, the judgments of the court of appeal and trial court are amended to delete social security account numbers from the order to disclose. Otherwise, the judgments are affirmed.
GRANTED, AMENDED AND AFFIRMED.
CALOGERO, C.J., not on panel.

 See Rule IV, Part 2, Section 3.